DETAILED ACTION
Allowable Subject Matter
Claims 1, 5, 7-8, 10-11 and 13-20 allowed.
The following is an examiner’s statement of reasons for allowance: The applicant has amended the independent claim(s) to include the allowable subject matter specified in the Non-Final Rejection filed 3/16/2021.
The double patenting rejection(s) are overcome in view of the approved Terminal Disclaimer filed 9/9/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711